Citation Nr: 0835911	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed low back 
condition to include as secondary to service-connected 
bilateral stress fractures and shin splints.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a testicular disorder.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1985 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated chronic lumbosacral strain 
manifested by recurrent low back is shown as likely as not to 
be due to an injury that was sustained during the veteran's 
period of active service.  

3.  The RO denied the veteran's original claim of service 
connection for a testicular disorder in a rating decision in 
March 1997; the veteran was notified of the decision but did 
not enter a timely appeal.  

4.  The evidence received since the March 1997 decision is 
cumulative and redundant of the evidence of record at the 
time of the prior denial, does not relate to a previously 
unestablished fact necessary to substantiate the claim of 
service connection for a testicular condition or otherwise 
raise a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, the 
disability manifested by lumbosacral strain is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002, Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2007).  

2.  The March 1997 RO decision denying the veteran's original 
claim of service connection for a testicular condition is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

3.  New and material evidence has not been presented since 
March 1997 to reopen the claim of service connection for a 
testicular condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2006, the RO sent the veteran a advising him that to 
establish entitlement for secondary service connection, the 
evidence must show a current mental or physical disability in 
addition to the service-connected disability, and that the 
service-connected disability either caused or aggravated the 
additional disability.  The veteran had an opportunity to 
respond prior to the issuance of the rating decision on that 
issue in May 2006.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
secondary service connection and has had ample opportunity to 
respond.  

The March 2006 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letter also advised the veteran 
that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the veteran to do so.  

The March 2006 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board finds that the RO's letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In the March 2006 letter cited above, the RO advised the 
veteran that to reopen his claim would require submission of 
"new and material evidence."  The letter defined "new 
evidence" as evidence in existence and submitted to VA for 
the first time, and "material evidence" as evidence 
pertaining to the reason the claim was previously denied.  
The letter also specified that "new and material evidence" 
must raise a reasonable possibility of substantiating the 
claim.  

The March 2006 letter specifically advised the veteran that 
the claim was previously denied because there was no medical 
evidence of a current disorder and that new evidence must 
relate to that fact.  Accordingly, the criteria of Kent are 
satisfied.  

The veteran was afforded ample opportunity to respond prior 
to the issuance of the rating decision in May 2006.  The 
Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal under the criteria of Kent, and 
has been afforded ample opportunity to submit such 
information and evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in November 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In the March 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability.  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

The veteran was afforded an evaluation in April 2006 for the 
express purpose of determining the etiology of his claimed 
back condition.  

In regard to medical examination for the veteran's claimed 
testicular condition, when the issue is new and material 
evidence to reopen a previously-denied claim, VA is not 
required to provide medical examination unless the claim is 
actually reopened.  See 38 U.S.C.A. § 5103A.  

The Board's action continues the RO's decision denying the 
veteran's petition to reopen the claim; accordingly, remand 
for medical examination is not required at this point.  

The veteran has been advised of his entitlement to a hearing 
before the RO or before the Board in conjunction with the 
issue on appeal, but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Service Connection for Low Back Condition

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The veteran was afforded a VA examination in April 2006.  The 
physician reviewed the claims file, including the results of 
a June 2001 computed tomography (CT) scan.  The physician 
also performed a physical examination and recorded the 
history and symptoms.  

The VA physician found that "it [was] not at all likely" 
that the veteran's service-connected lower leg disabilities 
caused his current low back condition.  The physician, noting 
the veteran's "morbid obesity" and normal CT scan results 
from June 2001, found that the veteran's back disorder was 
simply due to muscle stiffness from lack of use.  The 
reported impression was that of chronic lumbosacral strain 
with marked limitation of motion.  

Here, a careful review of the STR shows that the veteran 
complained of having recurrent low back pain when examined in 
May 1996 just prior to his separation from service.  It was 
noted at that time that this started in October 1991 and 
continued to be a problem.  

With regard to continuity of symptomology, the veteran, as a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency - "a legal concept determining whether testimony 
may be heard and considered" - and credibility  - "a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

In this regard, the post-service medical records show that 
the veteran, on one hand, has reported that his low back pain 
began in service.  An April 2000 consultation note documents 
the veteran's report that his lower back pain began in early 
2000.  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

A physician, Dr. JSH, in February 2003 noted that the veteran 
"ha[d] numerous orthopedics problems from the service."  
Dr. JSH did not specify that he was stating the likely 
etiology of the veteran's low back condition.  

Therefore, after a careful review, the Board finds that Dr. 
JSH's notation, while clearly not intended to be a statement 
regarding the likely etiology for the claimed low back 
condition, does provide a basis for linking the veteran's low 
back problem to service.  

The medical evidence of record addressing the question of the 
etiology of the veteran's low back condition is the April 
2006 VA examiner's opinion finding that the veteran's low 
back condition was due to morbid obesity and lack of use.  

Based on a review of the record, including clinical notations 
of recurrent low back pain beginning in service, the Board 
finds the evidence to be in relative equipoise in showing 
that the veteran's lumbosacral strain as likely as not is due 
an initial injury that he suffered during service.  By 
extending the benefit of the doubt to the veteran, service 
connection for chronic lumbosacral strain is warranted.  


B. Petition to Reopen a Previously Denied Claim

Previously, the RO denied the veteran's claim of service 
connection for a testicular disorder on the merits in a 
rating decision issued in March 1997.  The veteran was 
advised of the denial but did not appeal.  

Since the veteran failed to file an appeal after receiving a 
Statement of the Case in April 1997, that decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim of 
service connection for a testicular condition in January 
2006.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated hereinabove, and by the applicable case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

The evidence of record at the time of the March 1997 rating 
decision was as follows: STR for the period from 1985 to 1996 
and VA examination report from January 1997.  

The evidence associated with the claims file since the March 
1997 rating decision consists of VA treatment records from 
May 2000 to September 2007.  

The Board finds that these additional items are "new" 
evidence because they were not before the adjudicator in 
March 1997.  

However, this additional medical evidence does not relate to 
an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

In particular, the rating decision in March 1997 denied 
service connection because the record contained no evidence 
of a current disability.  The new medical evidence does not 
show any complaints of testicular pain or suggest that the 
veteran is currently diagnosed with a testicular condition.  

In addition to the medical evidence, the veteran has provided 
lay assertions that his testicular problem is related to his 
service-connected lower leg disabilities.  However, this 
alternative theory of entitlement pertaining to the same 
benefit for the same disability comprises the same claim.  
See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).   
Therefore, the Board's analysis does not change.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for compensation 
has not been received, and the RO's decision of March 1997 
denying the original claim remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  




ORDER

Service connection for chronic lumbosacral strain is granted.  

Since new and material evidence to reopen the claim of 
service connection for a testicular condition has not been 
received, the appeal to this extent is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


